    Case: 5:19-cv-00504-KKC Doc #: 1 Filed: 12/30/19 Page: 1 of 5 - Page ID#: 1



                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY

DANNY MARCUM,

                   Plaintiff,                        Case No.:

         v.                                          Removed from
                                                     Estill Circuit Court
THE PRUDENTIAL INSURANCE                             Civil Action No. 19-CI-00244
COMPANY OF AMERICA,

                   Defendant.



                          PRUDENTIAL’S NOTICE OF REMOVAL

         Defendant, The Prudential Insurance Company of America (“Prudential”), pursuant to 28

U.S.C. §§ 1331, 1441, and 1446, hereby files this Notice of Removal with respect to the above

captioned case, which was filed and is currently pending in Estill Circuit Court, Case No. 19-CI-

00244. In support of this Notice of Removal, Prudential states the following:

                                   Timeliness And Background

         1.     On November 27, 2019, Plaintiff Danny Marcum (“Plaintiff”) commenced a civil

action against Prudential by filing a complaint in Estill Circuit Court. The lawsuit is recorded on

that court’s docket as Case No. 19-CI-00244. There are no other parties named in Plaintiff’s

complaint.

         2.     Plaintiff served Prudential with the Complaint on December 11, 2019. Pursuant to

28 U.S.C. § 1446(a), a true and correct copy of the summons and Plaintiff’s complaint, which

constitute “all summons, pleadings, and orders” served upon Prudential in the state court action,

is attached hereto as Exhibit A.

         3.     Because Prudential has filed this Notice of Removal within thirty days of being

served, this Notice of Removal is timely. See 28 U.S.C. § 1446(b).


60717305v.1
    Case: 5:19-cv-00504-KKC Doc #: 1 Filed: 12/30/19 Page: 2 of 5 - Page ID#: 2



                                    Federal Question Jurisdiction

         4.     In his Complaint, Plaintiff purports to bring a claim under the Employment

Retirement Income Security Act of 1974 (ERISA), seeking long-term disability (“LTD”) benefits

allegedly due to his disability under an insurance plan offered by his former employer, Sekisui S-

Lec America, LLC. (the “Plan”). (See Ex. A, Compl. ¶¶ 6-7, 14-20, 36.) See 29 U.S.C.

§ 1132(a)(1)(B) (“A civil action may be brought (1) by a participant or beneficiary . . . (B) to

recover benefits due to him under the terms of his plan, to enforce his rights under the terms of

the plan, or to clarify his rights to future benefits under the terms of the plan . . . .”).

         5.     Even if Plaintiff did not explicitly invoke ERISA in bringing suit, ERISA would

provide an exclusive federal cause of action for participants or beneficiaries in an ERISA plan

who bring actions related to the recovery of benefits under employee benefit plans, including the

claim for breach of contract alleged in the Complaint. Metropolitan Life Ins. Co. v. Taylor, 481

U.S. 58, 62-63 (1987); Rush Prudential HMO Inc. v. Moran, 536 U.S. 355 (2002).

         6.     Pursuant to 28 U.S.C. § 1331, “the district courts shall have original jurisdiction

of all civil actions arising under the Constitution, laws, or treaties of the United States.”

Accordingly, Plaintiff’s Complaint, alleges a claim under the laws of the United States within the

meaning of 28 U.S.C. § 1331. (See Ex.A, Compl. ¶ 36.) For this reason, this action is removable

to this Court pursuant to 28 U.S.C. § 1441(a).

         7.     Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court of

which the district courts of the United States have original jurisdiction, may be removed by the

defendant or the defendants to the district court of the United States for the district and division

embracing the place where such action is pending.” Id.




                                                    2
60717305v.1
    Case: 5:19-cv-00504-KKC Doc #: 1 Filed: 12/30/19 Page: 3 of 5 - Page ID#: 3



         8.     The Court thus has original jurisdiction over these claims pursuant to 28 U.S.C.

§ 1331, and removal is proper under 28 U.S.C. § 1441.

                                             Venue and Notice

         9.     Removal is appropriate “to the district court of the United States for the district

and division embracing the place where such action is pending.” 28 U.S.C. § 1441(a). Pursuant

to 28 U.S.C. § 97(b), this Court embraces Estill County, the location of Estill Circuit Court, the

place where the removed action had been pending. 28 U.S.C. § 1441(a). Accordingly, this Court

is the appropriate venue for removal of this action. Id.

         10.    Prompt written notice of this Notice of Removal will be sent to Plaintiff through

his counsel, and to the Clerk of Court for Estill Circuit Court, as required by 28 U.S.C.

§ 1446(d). A copy of this notice is attached hereto as Exhibit B.

         11.    Should Plaintiff seek to remand this case to state court, Prudential respectfully

asks that it be permitted to brief and argue the issue of this removal prior to any order remanding

this case. In the event the Court decides that remand is proper, Prudential asks that the Court

retain jurisdiction and allow Prudential to file a motion asking this Court to certify any remand

order for interlocutory review by the Sixth Circuit Court of Appeals, pursuant to 28 U.S.C.

§ 1292(b).

         WHEREFORE, Defendant, the Prudential Insurance Company of America, submits that

this action properly is removable based on federal question jurisdiction and respectfully requests

that the above-described action pending against it be removed to the United States District Court

for the Eastern District of Kentucky. Prudential also requests all other relief, at law or in equity,

to which it is justly entitled.




                                                  3
60717305v.1
    Case: 5:19-cv-00504-KKC Doc #: 1 Filed: 12/30/19 Page: 4 of 5 - Page ID#: 4



DATED: December 30, 2019                    Respectfully submitted,

                                            THE PRUDENTIAL INSURANCE
                                            COMPANY OF AMERICA



                                            By: /s/ Buddy J. VanCleave
                                                Attorney for Prudential
Buddy J. VanCleave
buddy.vancleave@qpwblaw.com
QUINTAIROS, PRIETO, WOOD
& BOYER, P.A.
9300 Shelbyville Road
Suite 400
Louisville, KY 40222
Telephone: (502) 423-6390
Facsimile: (502) 423-6391




                                        4
60717305v.1
    Case: 5:19-cv-00504-KKC Doc #: 1 Filed: 12/30/19 Page: 5 of 5 - Page ID#: 5



                                 CERTIFICATE OF SERVICE


         I hereby certify that I have caused a true and correct copy of the foregoing NOTICE OF

REMOVAL to be served upon the following, using the Court’s ECF filing system on this 30th

day of December 2019:

                                      Elizabeth A. Thornsbury
                                      elizabeth@austinmehr.com
                                      M. Austin Mehr
                                      amehr@austinmehr.com
                                      Mehr, Fairbanks & Peterson Trial Lawyers, PLLC
                                      201 West Short Street, Suite 800
                                      Lexington, KY 40507


                                             By: /s/ Buddy J. VanCleave
                                                Attorney for Prudential




60717305v.1
